      Case 1:19-cv-09565-AJN-RWL Document 34 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 8/23/21

  Michael S. McCants,

                         Plaintiff,
                                                                     19-cv-9565 (AJN)
                 –v–
                                                                         ORDER
  Team Electric, Inc.,

                         Defendant.




ALISON J. NATHAN, District Judge:

       On February 19, 2021, the Court ordered the parties to file a joint status report every six

months until the completion of arbitration. Dkt. No. 33. The Court is not receipt of a report.

The parties shall file a joint status report by August 30, 2021.


       SO ORDERED.


Dated: August 23, 2021
       New York, New York


                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
